UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1385



CHARLES E. CALDWELL,

                                                             Petitioner,

          versus


PERRY & HYLTON, INCORPORATED; WEST VIRGINIA
COAL WORKERS’ PNEUMOCONIOSIS FUND; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                                                            Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-684-BLA)


Submitted:   October 4, 2006                 Decided:   October 31, 2006


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold S. Albertson, Jr., Charleston, West Virginia, for
Petitioner. Ashley M. Harman, William S. Mattingly, JACKSON KELLY,
PLLC, Morgantown, West Virginia, for Respondent West Virginia CWP
Fund, as insurance carrier for Perry & Hylton, Inc.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles E. Caldwell seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).      Our review of the record discloses that the Board’s

decision   is    based   upon   substantial   evidence   and   is   without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.      Caldwell v. Perry & Hylton, Inc., No. 05-684-BLA (BRB

Jan. 23, 2006).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   - 2 -